DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Maurer and Brett Belden on 07/16/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 07/16/2021. 

1-20. 	(Cancelled)

21. 	(Currently Amended) A building system of a building comprising one or more non-transitory storage devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: 
generate a three dimensional building interface based on a three dimensional building model of the building and a plurality of pieces of building equipment, wherein the three dimensional building interface comprises a plurality of three dimensional indications of the plurality of pieces of building equipment; 
generate a mapping interface comprising a first tree of building components of the three dimensional model and a second tree of points of the plurality of pieces of building equipment, wherein each item in the first tree of building components corresponds to one of the plurality of three dimensional indications of the plurality of pieces of building equipment; 
receive, from a user device, a first selection of a first building component from the first tree and a first point from the second tree to define a mapping between a first three dimensional indication of a piece of building equipment and the first point;
receive, from the user device, a second selection of the first three dimensional indication of the piece of building equipment in the three dimensional building interface and cause the three dimensional building interface to include a window to be displayed corresponding to the first point at a location within the three dimensional building model at which the first three dimensional indication of the piece of building equipment is located in response to the second selection, the window comprising a first value of a characteristic of the piece of building equipment and an interactive user interface element for changing the characteristic to adjust operation of the piece of building equipment from within the three dimensional building model, wherein the piece of building equipment operates to control an environmental condition of the building; 
cause a user interface of [[a]] the user device to display the three dimensional building interface; 
receive, from the user device, an interaction with the first value of the characteristic via the window within the three dimensional building model, the interaction changing the characteristic from the first value to a second value; and
communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic.

22. 	(Previously Presented) The building system of claim 21, wherein the characteristic is an operating setting of the piece of building equipment, wherein the piece of building equipment operates to control the environmental condition of the building based on at least one of the first value of the characteristic or the second value of the characteristic. 

23. 	(Previously Presented) The building system of claim 21, wherein the three dimensional building model is a building information modeling (BIM) model; 
wherein the BIM model comprises one or more first objects representing structural components of the building and one or more second objects representing spaces within the building.



25. 	(Previously Presented) The building system of claim 21, wherein the three dimensional building interface further comprises a value of a measured data point of the piece of building equipment;
wherein the instructions cause the one or more processors to: 
receive a measurement of the measured data point from the piece of building equipment; and 
cause the value of the measured data point of the three dimensional building interface to be the measurement received from the piece of building equipment. 

26. 	(Previously Presented) The building system of claim 25, wherein the instructions cause the one or more processors to: 
receive a plurality of measurements of the measured data point, each of the plurality of measurements associated with a point in time of a plurality of points in time;  
generate a graph representing the plurality of measurements at the plurality of points in time; and 
cause the three dimensional building interface to include the graph.

27. 	(Currently Amended) The building system of claim 21, wherein the three dimensional building model comprises a three dimensional component representing the piece of building equipment;
wherein the one or more non-transitory storage devices store [[a]] the mapping 
wherein the instructions cause the one or more processors to: 
include the three dimensional component; 
receive a user request to view information associated with the three dimensional component; and 
identify the mapping between the three dimensional component and the characteristic.



29. 	(Previously Presented) The building system of claim 21, wherein the instructions cause the one or more processors to: 
receive a trigger signal; and
communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic in response to a reception of the trigger signal.

30. 	(Previously Presented) The building system of claim 29, wherein the instructions cause the one or more processors to cause the three dimensional building interface to include a button; 
wherein the instructions cause the one or more processors to: 
receive a second interaction with the button from the user device; and 
generate the trigger signal in response to a second reception of the second interaction with the button.

31. 	(Currently Amended) A method of building management of a building, the method comprising: 
generating, by one or more processors executing instructions stored on one or more storage devices, a three dimensional building interface based on a three dimensional building model of the building and a plurality of pieces of building equipment, wherein the three dimensional building interface comprises a plurality of three dimensional indications of the plurality of pieces of building equipment; 
generating, by the one or more processors executing instructions stored on the one or more storage devices, a mapping interface comprising a first tree of building components of the three dimensional model and a second tree of points of the plurality of pieces of building equipment, wherein each item in the first tree of building components corresponds to one of the plurality of three dimensional indications of the plurality of pieces of building equipment; 
receiving, by the one or more processors executing instructions stored on the one or more storage devices, from a user device, a first selection of a first building component from the first tree and a first point from the second tree to define a mapping between a first three dimensional indication of a piece of building equipment and the first point;
receiving, by the one or more processors executing instructions stored on the one or more storage devices, from the user device, a second selection of the first three dimensional indication of the piece of building equipment in the three dimensional building interface and causing, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface to include a window to be displayed corresponding to the first point at a location within the three dimensional building model at which the first three dimensional indication of the piece of building equipment is located in response to the second selection, the window comprising a first value of a characteristic of the piece of building equipment and an interactive user interface element for changing the characteristic to adjust operation of the piece of building equipment from within the three dimensional building model, wherein the piece of building equipment operates to control an environmental condition of the building; 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, a user interface of [[a]] the user device to display the three dimensional building interface; 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, an interaction with the first value of the characteristic via the window within the three dimensional building model, the interaction changing the characteristic from the first value to a second value; and
communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic.

32. 	(Previously Presented) The method of claim 31, wherein the characteristic is an operating setting of the piece of building equipment, wherein the piece of building equipment operates to control the environmental condition of the building based on at least one of the first value of the characteristic or the second value of the characteristic. 


wherein the BIM model comprises one or more first objects representing structural components of the building and one or more second objects representing spaces within the building.

34. 	(Previously Presented) The method of claim 31, further comprising receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a control action via the user interface and using, by the one or more processors executing the instructions stored on the one or more storage devices, the control action to generate a control signal for the piece of building equipment.

35. 	(Previously Presented) The method of claim 31, further comprising: 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a trigger signal; and
communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the characteristic in response to a reception of the trigger signal.

36. 	(Previously Presented) The method of claim 31, wherein the three dimensional building interface further comprises a value of a measured data point of the piece of building equipment;
wherein the method further comprises: 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a measurement of the measured data point from the piece of building equipment; and 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, the value of the measured data point of the three dimensional building interface to be the measurement received from the piece of building equipment. 

37. 	(Previously Presented) The method of claim 36, further comprising: 

generating, by the one or more processors executing the instructions stored on the one or more storage devices, a graph representing the plurality of measurements at the plurality of points in time; and 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface to include the graph.

38. 	(Currently Amended) The method of claim 31, wherein the three dimensional building model comprises a three dimensional component representing the piece of building equipment, 
wherein the method further comprises: 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, one or more storage devices store [[a]] the mapping 
including, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional component; 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, a user request to view information associated with the three dimensional component; and 
identifying, by the one or more processors executing the instructions stored on the one or more storage devices, the mapping between the three dimensional component and the characteristic.

39. 	(Cancelled).

40. 	(Currently Amended) One or more non-transitory storage devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
generate a three dimensional building interface based on a three dimensional building model of a building and a plurality of pieces of building equipment, wherein the three dimensional building interface comprises a plurality of three dimensional indications of the plurality of pieces of building equipment; 
generate a mapping interface comprising a first tree of building components of the three dimensional model and a second tree of points of the plurality of pieces of building equipment, wherein each item in the first tree of building components corresponds to one of the plurality of three dimensional indications of the plurality of pieces of building equipment; 
receive, from a user device, a first selection of a first building component from the first tree and a first point from the second tree to define a mapping between a first three dimensional indication of a piece of building equipment and the first point;
receive, from the user device, a second selection of the first three dimensional indication of the piece of building equipment in the three dimensional building interface and cause the three dimensional building interface to include a window to be displayed corresponding to the first point at a location within the three dimensional building model at which the first three dimensional indication of the piece of building equipment is located in response to the second selection, the window comprising a first value of an operating setting of the piece of building equipment and an interactive user interface element 
cause a user interface of [[a]] the user device to display the three dimensional building interface; 
receive, from the user device, an interaction with the first value of the operating setting via the window within the three dimensional building model, the interaction changing operating setting from the first value to a second value; and
communicate with the piece of building equipment causing the piece of building equipment to control the environmental condition of the building based on the second value of the operating setting.


Allowable Subject Matter

Claims 21-27, 29-38 and 40 are allowed.

The following is an examiner’s statement of reasons for allowance:



After completing a thorough search of independent claim 31, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of building management of a building, the method comprising: generating a mapping interface comprising a first tree of building components of the three dimensional model and a second tree of points of the plurality of pieces of building equipment; receiving from a user device, a first selection of a first building component from the first tree and a first point from the second tree to define a mapping between a first three dimensional indication of a piece of building equipment and the first point; receiving, by the one or more processors executing instructions stored on the one or more storage devices, from the user device, a second selection of the first three dimensional indication of the piece of building equipment in the three dimensional building interface and causing the three dimensional building interface to include a window to be displayed corresponding to the first point at a location within the three dimensional building model at which the first three dimensional indication of the piece of building equipment is located in response to the second selection, the window 

The closest prior arts on record are Thomas (US-20070219645-A1), Ray (US-20110087988-A1), McFarland (US-20160011753-A1) and Devineni (US-20100107070-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 21-27, 29-30 and 32-38 are also allowed being dependent on allowable claims 21 or 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON GRAY/
Examiner, Art Unit 2897

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897